Order entered August 14, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00739-CV

                       GALLERIA MALL INVESTORS LP, Appellant

                                                V.

                         GT DALLAS PROPERTIES. LLC, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-05581

                                            ORDER
       Before the Court is appellant’s August 6, 2013 status report and unopposed motion to

extend abatement. The Court GRANTS appellant’s motion, ABATES this appeal until October

4, 2013, and ORDERS appellant to file, on or before October 4, 2013, either (1) a status report

regarding settlement, or (2) a motion to dismiss the appeal.


                                                       /s/     ELIZABETH LANG-MIERS
                                                               JUSTICE